Citation Nr: 0900647	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on the need for aid and attendance under the 
provisions of 38 U.S.C.A. § 1114(r)(1).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 RO rating decision 
that, in pertinent part, granted SMC based on loss of use of 
three extremities from April 1, 2004.  The veteran contended 
in his February 2005 notice of disagreement that he was 
entitled to a higher level of SMC based on the need for aid 
and attendance under the provisions of 38 U.S.C.A. 
§ 1114(r)(1).  He did not specifically dispute the September 
2004 RO decision noted above.  A September 2005 RO decision 
subsequently denied the veteran's claim for entitlement to a 
higher level of SMC based on the need for aid and attendance 
under the provisions of 38 U.S.C.A. § 1114(r)(1).  In January 
2008, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The veteran is service-connected for loss of use of the 
right upper extremity and right lower extremity (rated 100 
percent); multiple sclerosis (rated 100 percent); loss of use 
of the left lower extremity (rated 40 percent); residuals of 
a saw injury of the left hand with surgical absence of the 
small finger distal to the proximal interphalangeal joint 
(rated 10 percent); and for urinary urge incontinence (rated 
10 percent).  

2.  The veteran is currently receiving SMC benefits under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of 
use of one foot from April 1, 2004; under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of 
both buttocks from July 20, 1982; under 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(b) based on loss of use of one hand and 
loss of use of one foot from July 20, 1982; under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to 
subsection (m) based on loss of use of the right upper 
extremity and the right lower extremity as well as multiple 
sclerosis rated independently at 100 percent, from July 20, 
1982 to April 1, 2004; and under 38 U.S.C.A § 1114(p) and 38 
C.F.R. § 3.350(f)(5), at the next higher rate or intermediate 
rate of subsection (m) based on loss of use of three 
extremities from April 1, 2004.  

3.  The veteran's service-connected multiple sclerosis, loss 
of use of the right upper extremity, residuals of a saw 
injury of the left hand with absence of the small finger 
distal to the proximal interphalangeal, and urinary urge 
incontinence, are shown to produce an overall level of 
impairment that more nearly approximates that requiring the 
need for regular aid and attendance.  


CONCLUSION OF LAW

The criteria for a higher level of SMC based on the need for 
aid and attendance under the provisions of 38 U.S.C.A. 
§ 1114(r)(1), have been met.  38 U.S.C.A. §§ 1114(r)(1), 
1502, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the fully favorable decision as to the issue of 
entitlement to a higher level of SMC based on the need for 
regular aid and attendance under the provisions of 38 
U.S.C.A. § 1114(r)(1), the Board finds that no further 
discussion of VCAA compliance is warranted.  

Analysis

Special monthly compensation at the aid and attendance rate 
is payable when the veteran is helpless or so nearly helpless 
that he requires the regular aid and attendance of another 
person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and 
attendance include the following: inability of the claimant 
to dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term bedridden actually requires that the claimant remain 
in bed.  The particular personal functions which the veteran 
is unable to perform should be considered in connection with 
the claimant's condition as a whole.  The evidence need only 
establish that the veteran is so helpless as to need regular 
aid and attendance, not constant need.  Determinations that 
the veteran is so helpless as to need regular aid and 
attendance will not be based solely upon an opinion that the 
veteran's condition requires the veteran to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. 
§ 3.352(a).  The veteran must be unable to perform one of the 
enumerated disabling conditions, but the veteran's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222 (1996).  

Special monthly compensation under 38 U.S.C.A. § 1114(l) is 
payable if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden, or so helpless as to be in need of 
regular aid and attendance of another person.  

The term "loss of use" of a foot is defined by 38 C.F.R. § 
3.350(a)(2) and 38 C.F.R. § 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

As set forth under 38 U.S.C.A. § 1114(m), special monthly 
compensation is warranted if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of both hands, or of both legs at a 
level, or with complications, preventing natural knee action 
with prosthesis in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prosthesis in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance.  

38 U.S.C.A. § 1114(n) provides special monthly compensable 
where the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both arms at levels, or with complications, preventing 
natural elbow action with prosthesis in place, has suffered 
the anatomical loss of both legs so near the hip as to 
prevent the use of prosthetic appliances, or has suffered the 
anatomical loss of one arm and one leg so near the shoulder 
and hip as to prevent the use of prosthetic appliances, or 
has suffered the anatomical loss of both eyes, or has 
suffered blindness without light perception in both eyes.  

Under 38 U.S.C.A. § 1114(o), special monthly compensable is 
warranted where the veteran, as the result of service- 
connected disability, has suffered disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through 
(n), no condition being considered twice in the 
determination, or if the veteran has suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 60 percent or more 
disabling and the veteran has also suffered service-connected 
total blindness with 5/200 visual acuity or less, or if the 
veteran has suffered service-connected total deafness in one 
ear or bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at 40 
percent or more disabling and the veteran has also suffered 
service-connected blindness having only light perception or 
less, or if the veteran has suffered the anatomical loss of 
both arms so near the shoulder as to prevent the use of 
prosthetic appliances.  

As set forth under 38 U.S.C.A. § 1114(p), in the event that 
the veteran's service-connected disabilities exceed the 
requirements for any of the prescribed rates, the next-higher 
or an intermediate rate may be allowed.  In the event that 
the veteran has suffered service-connected blindness with 
5/200 visual acuity or less and (1) has also suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 30 percent or 
more disabling, the next-higher rate shall be allowed, or (2) 
has also suffered service-connected total deafness in one ear 
or service-connected anatomical loss or loss of use of one 
hand or one foot, the next intermediate rate shall be 
allowed.  In the event that the veteran has suffered service- 
connected blindness, having only light perception or less, 
and has also suffered bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 10 or 20 percent disabling, the next intermediate 
rate shall be allowed.  In the event the veteran has suffered 
the anatomical loss or loss of use of, or a combination of 
anatomical loss and loss of use, of three extremities, the 
next higher rate or intermediate rate is for application.  

38 U.S.C.A. § 1114(r), authorizes additional compensation 
where any veteran, otherwise entitled to compensation 
authorized under subsection (o), at the maximum rate 
authorized under subsection (p), or at the intermediate rate 
authorized between the rates found in subsections (n) and (o) 
is also entitled to compensation at the rate authorized under 
subsection (k), if such veteran is in need of regular aid and 
attendance.  

38 U.S.C.A. § 1114(s) applies in the cases of housebound 
veterans and is not applicable in the instant case.  

It is further noted that, under 38 C.F.R. § 3.350(f)(4), in 
addition to the statutory rates payable under 38 U.S.C.A. § 
1114(l) through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next-higher intermediate rate, or if 
already entitled to the next-higher intermediate rate, then 
to the next-higher statutory rate under 38 U.S.C.A. § 1114, 
but not above the (o) rate.  The disability or disabilities 
independently ratable at 100 percent or more must be separate 
and distinct and involve different anatomical segments or 
bodily systems from the conditions establishing entitlement 
under 38 U.S.C.A. § 1114(l) through (n) or the intermediate 
rate provisions of 38 U.S.C.A. § 1114(o).  

Similarly, 38 C.F.R. § 3.350(f)(3) provides that, in addition 
to the statutory rates payable under 38 U.S.C.A. § 1114(l) 
through (n) and the intermediate or next-higher rate 
provisions set forth under 38 U.S.C.A. § 1114(p), additional 
single permanent disability or combinations of permanent 
disabilities independently ratable at 50 percent or more will 
afford entitlement to the next-higher intermediate rate, or 
if already entitled to the next-higher intermediate rate, 
then to the next-higher statutory rate under 38 U.S.C.A. § 
1114, but not above the (o) rate.  The disability or 
disabilities independently ratable at 50 percent or more must 
be separate and distinct and involve different anatomical 
segments or bodily systems from the conditions establishing 
entitlement under 38 U.S.C.A. § 1114(l) through (n) or the 
intermediate rate provisions of38 U.S.C.A. § 1114(o).  This 
requires, for example, that where a veteran who had suffered 
the loss or loss of use of two extremities is being 
considered for the maximum rate on account of helplessness 
requiring regular aid and attendance, the latter must be 
based on need resulting from pathology other than that of the 
extremities.  The fact, however, that two separate and 
distinct entitling disabilities, such as loss of use of both 
feet, result from a common etiological agent will not 
preclude maximum entitlement. 38 C.F.R. § 3.350(e)(3).  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(r)(1) is payable where a veteran is otherwise entitled 
to compensation under 38 U.S.C.A. § 1114(o) at the maximum 
rate, and is in need of regular aid and attendance. 38 
U.S.C.A. § 1114(r)(1); 38 C.F.R. § 3.350(h)(1).  

The regular level aid and attendance allowance is payable 
whether or not the need for regular aid and attendance was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C.A. § 1114 (o) or (p), or was based on an independent 
factual determination.  38 C.F.R. § 3.350(h).

The veteran is service-connected for loss of use of the right 
upper extremity and right lower extremity (rated 100 
percent); multiple sclerosis (rated 100 percent); loss of use 
of the left lower extremity (rated 40 percent); residuals of 
a saw injury of the left hand with surgical absence of the 
small finger distal to the proximal interphalangeal joint 
(rated 10 percent); and for urinary urge incontinence (rated 
10 percent).  

The veteran contends that he is entitled to a higher level of 
SMC based on the need for aid and attendance under the 
provisions of 38 U.S.C.A § 1114(r)(1).  

A July 2004 VA neurological examination report related 
diagnoses of multiple sclerosis; arteriosclerotic 
cardiovascular disease; urge incontinence secondary to 
multiple sclerosis; coronary artery disease presumed with a 
PMI BI in October 2001 with a large fixed septal anterior and 
inferior wall defect; and a marked change in the veteran's 
ability to ambulate secondary to worsening of the lower 
extremity effects of multiple sclerosis.  

A December 2004 VA aid and attendance or housebound 
examination report noted that the veteran was well nourished 
and that he was oriented times three.  The examiner indicated 
that the veteran was well groomed, that he made good eye 
contact, and that he answered questions appropriately.  The 
examiner stated that the veteran had multiple sclerosis with 
some loss of motor function and coordination.  It was noted 
that the veteran's fine movements were compromised and that 
he would frequently drop items from his hands.  The examiner 
reported that the veteran had some difficulty in buttoning 
his buttons and that he was able to self feed.  The examiner 
indicated that the veteran needed assistance with dressing 
and with showering.  The examiner stated that the veteran had 
some motor weakness in his lower extremities and proximal 
muscles that had compromised his walking ability.  It was 
noted that the veteran used a wheelchair and a walker.  

The examiner reported that the veteran was not able to bend 
and that he could not lift more than 5 pounds.  The examiner 
stated that the veteran was positive for fatigue and that he 
had coronary artery disease and anxiety.  It was noted that 
the veteran stayed at home in a typical day and that he 
helped his wife with very minor chores.  The examiner 
indicated that the veteran was not able to walk without the 
assistance of another person.  The examiner also noted that 
the veteran would leave his home once a week using his walker 
to collect household items.  The diagnoses were multiple 
sclerosis, relapsing remitting type, on Interferon; fatigue; 
and coronary artery disease.  The examiner checked that the 
veteran required personal health care services two to three 
times a week of a skilled provider without which he would 
require, hospital, nursing home, or other institutional care.  

A March 2008 VA aid and attendance or housebound examination 
report noted that the veteran was not permanently bedridden 
or hospitalized.  It was reported that he came to the 
examination accompanied by a specially equipped van and with 
a friend as an attendant.  He indicated that he would wake up 
and transfer from his bed to a power assist wheelchair.  He 
stated that he would then get dressed and that his wife would 
put his socks on the adaptive device and he would then slip 
them on.  The veteran reported that his wife would put his 
pants on and that she would hold them while he put his feet 
in and would pull them up while he lifted his buttocks up by 
leaning on a night stand.  He related that he would put his 
tee shirt on and that his wife would pull the back down and 
that she would do the same thing with his sweater.  He 
indicated that his clothes did not have any buttons because 
he could not handle them.  He stated that he would hold each 
leg up with his hands while his wife would slip his shoes on 
and that then either he or his wife would fasten the Velcro 
strap.  The veteran reported that his wife would line up the 
pills for him after either taking them out of the bottles or 
helping him to do so, as he would spill them unaided.  He 
indicated that he used the power assist wheelchair to go into 
the bathroom and that since his grip was either off or on and 
that because he didn't have good enough control, his wife 
would put the toothpaste on the electric toothbrush.  He 
stated that he would brush his teeth, but on a bad day (four 
to five days a week), his wife would have to help hold the 
toothbrush.  

The veteran reported that his wife would comb his hair 
because he would hit himself with the brush if he tried to do 
it himself.  He also stated that he didn't shave and that he 
had a barber come to the house to trim his beard.  He 
remarked that he did some exercises with elastic bands.  It 
was noted that the veteran would sometimes go out on the 
driveway to get some fresh air if it was a nice day.  The 
veteran indicated that he was sometimes able to partly or 
fully prepare a sandwich and that he used adaptive silverware 
to eat lunch unless he was eating a sandwich.  He stated that 
he also ate dinner using assistive devices.  He reported that 
by bedtime he was very sluggish and that his fatigue was more 
pronounced.  The veteran indicated that getting undressed was 
pretty much a reversal of the process of getting dressed in 
the morning.  He reported that his wife did the grocery 
shopping and that he had adaptive equipment in his van and 
would drive it occasionally just to get out of the house.  It 
was noted that the veteran had an adaptive device that 
allowed him to get into the bathtub, but that he needed help 
adjusting the water temperature.  

The examiner indicated that based on the description from the 
veteran, he was able to perform self feeding, but required 
assistance in meal preparation.  The examiner stated that the 
veteran required adaptive devices and some assistance with 
his pants, shoes, and socks, in dressing and undressing.  It 
was noted that the veteran was able to bathe himself, but 
that he required assistance in preparation of the bath water.  
The examiner indicated that the veteran needed assistance in 
grooming, including combing his hair, trimming his beard, and 
brushing his teeth.  The examiner noted that the veteran was 
independent in toileting.  It was reported that the veteran 
would have dizziness less than weekly and that he had no 
memory loss.  The examiner indicated that the veteran's 
imbalance constantly (or nearly constantly) affected his 
ability to ambulate.  The examiner stated that the veteran 
had impaired manual dexterity and that he avoided using sharp 
objects.  The examiner also noted that the veteran had a loss 
of sensation and that he could not tell if the water was too 
hot and that he did not use the stove.  The examiner related 
that the veteran's vision would fluctuate and that when he 
was tired, he would have blurred and double vision.  It was 
noted that the strength in the veteran's hands wouldn't last 
and that such would cause him to drop things.  The examiner 
reported that the veteran also had a loss of strength in his 
legs and that he had fallen out of his wheelchair.  The 
examiner indicated that the veteran would walk for ten to 
fifteen feet with a walker, but that he reported that his 
neurologist told him not to use it because he was going to 
get hurt.  The veteran reported that he had fallen ten times 
in the last four months.  

The examiner reported that the veteran could not walk without 
the assistance of another person and that he required a 
wheelchair.  It was noted that the veteran needed a walker 
for ambulation.  The examiner noted that the veteran could 
leave his home unrestricted.  The examiner stated that the 
veteran's functional impairments were permanent and that his 
best corrected vision was not 5/200 or worse.  The examiner 
indicated that the function of the veteran's upper 
extremities was not normal and that he had mild or moderate 
impairment of both his right and left upper extremities.  The 
examiner stated that the veteran had some difficulty with 
self feeding, dressing and undressing, self bathing, and with 
his toileting ability.  It was noted that the veteran had 
marked difficulty with grooming.  

The examiner indicated that the functional limitation of the 
veteran's right and left lower extremities involved weight 
bearing and that his balance and propulsion were sufficiently 
limited that the veteran was essentially restricted to his 
power assisted wheelchair for mobility.  It was noted that he 
was able to ambulate ten to fifteen feet with a walker with 
extreme effort, but that he would fall frequently and when he 
attempted to do so and had been advised by his neurologist 
not to attempt ambulation.  The examiner reported that the 
veteran's weight bearing was not normal and that, as noted 
above, he required a walker and extreme effort with attempts 
at weight bearing resulting in frequent falls, except for 
limited transfers from the his wheelchair to his bed or 
toilet.  The examiner also stated that the veteran's 
propulsion and balance were not normal and referred to the 
symptomatology noted above.  As to balance, the examiner 
further noted that the veteran had to be careful with leaning 
forward so as to not fall out of his wheelchair.  The 
examiner stated that the veteran was unable to hold his right 
foot in a position to remove shoes and socks because of 
weakness in knee flexion, hip flexion, and external rotation.  
It was noted that the veteran required the use of both hands 
just to hold the foot position and that he was only able to 
remove his shoes and socks after multiple attempts and the 
use of an adaptive device.  

The diagnosis was multiple sclerosis.  The examiner noted 
that the veteran's service medical records and VA medical 
records were reviewed.  It was reported that the veteran's 
private medical records were not reviewed.  The examiner 
commented that "it [was] less likely as not (less than 50/50 
probability) that any need for aid and attendance [was] 
independent of the loss of use of both lower extremities."  
The examiner indicated that the veteran was able to drive his 
specially equipped van by his own statement and that his 
strength testing at the examination and by the examiner's own 
observation, showed that while he had some upper extremity 
weakness and loss of coordination, those were mild to 
moderate.  The examiner stated that while such upper 
extremity weakness and loss of coordination were insufficient 
to compensate for the veteran's severe loss of strength and 
coordination of the lower extremities and rendered him 
dependent on adaptive devices for some activities, they would 
not alone (i.e. in the absence of said loss of strength and 
coordination of the lower extremities) render him dependent 
on aid and attendance for the activities of daily living.  

The veteran is currently in receipt of SMC benefits under 38 
U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) based on loss of 
use of one foot from April 1, 2004; under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) based on loss of use of 
both buttocks from July 20, 1982; under 38 U.S.C.A. § 1114(l) 
and 38 C.F.R. § 3.350(b) based on loss of use of one hand and 
loss of use of one foot from July 20, 1982; under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(4) at the rate equal to 
subsection (m) based on loss of use of the right upper 
extremity and the right lower extremity as well as multiple 
sclerosis rated independently at 100 percent, from July 20, 
1982 to April 1, 2004; and under 38 U.S.C.A § 1114(p) and 38 
C.F.R. § 3.350(f)(5), at the next higher rate or intermediate 
rate of subsection (m) based on loss of use of three 
extremities from April 1, 2004.  

Based on the medical evidence, the Board finds that the 
veteran's service-connected multiple sclerosis; loss of use 
of the right upper extremity; residuals of a saw injury of 
the left hand with absence of the small finger distal to the 
proximal interphalangeal; and urinary urge incontinence, are 
shown to produce a disability picture that more closely 
resembles that manifested by the need of regular aid and 
attendance.  

The Board notes that the March 2008 VA aid and attendance or 
housebound examination report related a diagnosis of multiple 
sclerosis.  The examiner specifically indicated that "it 
[was] less likely as not (less than 50/50 probability) that 
any need for aid and attendance [was] independent of the loss 
of use of both lower extremities."  The Board observes, 
however, that the examiner solely addressed such question on 
the basis of the lower extremities and did not address the 
fact that the veteran is also service-connected for loss of 
use of an upper extremity (specifically the right upper 
extremity).  Additionally, the December 2004 VA aid and 
attendance examination or housebound examination report 
indicated that the veteran required personal health care 
services two to three times a week of a skilled provider 
without which he would require, hospital, nursing home, or 
other institutional care.  

The evidence of record, including the most recent March 2008 
VA aid and attendance or housebound examination report, 
clearly indicates that the veteran has an inability to dress 
or undress himself or to keep himself ordinarily clean and 
presentable, and that he requires care or assistance on a 
regular basis to protect himself from the hazards or dangers 
inherent in his daily environment.  For example, the March 
2008 VA aid and attendance or housebound examination report 
indicated that the veteran he was able to perform self 
feeding, but required assistance in meal preparation.  The 
examiner stated that the veteran required adaptive devices 
and some assistance with his pants, shoes, and socks, in 
dressing and undressing.  It was noted that the veteran was 
able to bathe himself, but that he required assistance in 
preparation of the bath water.  The examiner also indicated 
that the veteran needed assistance in grooming, including 
combing his hair, trimming his beard, and brushing his teeth.  
The examiner noted that the veteran was independent in 
toileting.  Further, the examiner noted that the veteran 
could not walk without the assistance of another person and 
that he required a wheelchair.  The examiner indicated that 
the veteran was able to ambulate for ten to fifteen feet with 
a walker with extreme effort, but that would fall frequently 
and had been advised not to do so by his neurologist.  

As the veteran satisfies the requirements of regular aid and 
attendance of another person set forth in 38 C.F.R. 
§ 3.352(a) based on service-connected disability that is 
separate and distinct from loss of use of both lower 
extremities, he is entitled to another rate under 38 U.S.C.A. 
§ 1114 subsection (l) given the medical evidence of record.  
The Board notes that the veteran has loss of use of both 
lower extremities.  The Board observes, however, that the 
veteran also has loss of use of an upper extremity.  

Therefore, the veteran meets the requirement of 38 U.S.C.A. 
§ 1114(o) on the basis of conditions entitling him to two 
rates (no condition being considered twice) provided under 38 
U.S.C.A. § 1114(l).  The  Board notes that the veteran is 
also in receipt of SMC under 38 U.S.C.A § 1114(p) and 38 
C.F.R. § 3.350(f)(5), at the next higher rate or intermediate 
rate of subsection (m) based on loss of use of three 
extremities.  Therefore, he satisfies the requirements for 
aid and attendance under 38 U.S.C.A § 1114(r)(1).  

Accordingly, the veteran is entitled to an additional monthly 
aid and attendance allowance at the rate provided in 38 
U.S.C.A. § 1114(r)(1).  


ORDER

Increased special monthly compensation at the higher rate of 
aid and attendance under 38 U.S.C.A. § 1114(r)(1) is granted, 
subject to the provisions governing the award of VA monetary 
benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


